DETAILED ACTION
1. 	This Office action is responsive to Applicant’s remarks submitted April 27, 2021. Receipt is acknowledged of a request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e) and a submission, filed on May 10, 2021. The present application is being examined under the pre-AIA  first to invent provisions. Claims 1, 2, 4-8, 10-13, 15-19, and 21-23 are currently pending.

Response to Arguments
2.	Applicant’s arguments have been carefully considered, but are moot in view of the new ground(s) of rejection set forth below.

Drawings
3.	Figures 1-3 should be designated by a legend such as --Prior Art-- because only that which is old is illustrated (See, e.g., U.S. Publication No. 2010/0246376; figures 1-3.). See MPEP § 608.02(g). Corrected drawings in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. The replacement sheet(s) should be labeled “Replacement Sheet” in the page header (as per 37 CFR 1.84(c)) so as not to obstruct any portion of the drawing figures. If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Claim Rejections - 35 USC § 112
4.	The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:


5.	Claims 2, 8, 13, and 19 are rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends1. Applicant may cancel the claims, amend the claims to place the claims in proper dependent form, rewrite the claims in independent form, or present a sufficient showing that the dependent claims complies with the statutory requirements.

Claim Rejections - 35 USC § 103
6.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
7.	The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

8.	The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under pre-AIA  35 U.S.C. 103(a) are summarized as follows:

2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

9.	This application currently names joint inventors. In considering patentability of the claims under pre-AIA  35 U.S.C. 103(a), the examiner presumes that the subject matter of the various claims was commonly owned at the time any inventions covered therein were made absent any evidence to the contrary. Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and invention dates of each claim that was not commonly owned at the time a later invention was made in order for the examiner to consider the applicability of pre-AIA  35 U.S.C. 103(c) and potential pre-AIA  35 U.S.C. 102(e), (f) or (g) prior art under pre-AIA  35 U.S.C. 103(a).

10.	Claims 1, 2, 4-8, 10-13, 15-19, and 21-23 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over U.S. Publication No. 2013/0258965 (hereinafter “Geirhofer”), in further view of the non-patent literature document titled Consideration on Interference Measurement RE Configuration (hereinafter “R1-121810”)2, and in further view of either U.S. Patent No. 9,008,585 (hereinafter “Xiao”) or U.S. Publication No. 2013/0242902 (hereinafter “Liu”).

Regarding claims 1, 2, 7, 8, 12, 13, 18, and 19: Geirhofer teaches a method for channel state information (CSI) reporting by a user equipment (UE) in a coordinated multipoint communication system, the method comprising:
receiving, from a base station, CSI configuration information configuring a CSI process, the CSI configuration information comprising an interference measurement (IM) resource [indication] (See, e.g., [0058]-[0062] and [0097]; channel measurement resources and interference measurement resources are specified in CSI configuration information.); 
measuring a channel state using a CSI-RS resource and an interference using an IM resource, the CSI-RS resource being indicated by the CSI-RS resource [indication]; and transmitting CSI feedback information determined based on the measured channel state and interference (See, e.g., [0058]-[0069] and [0089]-[0094]; note corresponding measurements and feedback reporting.), 
wherein the CSI-RS resource is based on non-zero power CSI-RS and the IM resource is based on zero power CSI-RS (See, e.g., [0057]-[0059]; one of multiple interference measurement resources is indicated; non-zero power and/or zero power reference signals are used for channel and interference measurements.).
Geirhofer may teach or imply (See, e.g., [0067] and [0068]; note plural subframe sets are configured.), but fails to explicitly state wherein two (or more) CSI subframe subsets are configured to the UE for downlink transmissions, and therefore fails to explicitly state “wherein the IM resource indicated by the IM resource index belongs to one of two CSI subframe subsets configured to the UE for downlink transmissions” and “wherein the IM resource used for measuring the interference and the CSI-RS resource used for measuring the channel state belong to the one of the two CSI subframe subsets.” To the extent this feature is not inherent and/or adequately taught by Geirhofer, multiple subset configuration and with the said resource inclusion is nevertheless taught in R1-121810 (See, sections 2 and 3.). It would have been obvious to one having ordinary skill in the art at the time of the invention to incorporate features from the system of R1-121810, such as the configuration functionality, within the system of Geirhofer, in order to promote flexibility with respect to resource restrictions in a CoMP scenario.
(See, e.g., 8:10-31, 9:5-34, 12:5-40. See also 7:27-31; note subframe subset instantiation.). Xiao also teaches wherein the CSI configuration information further comprises a reference transmitted power Pc value for the CSI process (See, e.g., 4:65 – 5:16.). Xiao also teaches “wherein the CSI-RS resource is based on non-zero power CSI-RS and the IM resource is based on zero power CSI-RS, and wherein the IM resource index one of an IM resource among multiple IM resources configured to the UE” (See, e.g., 8:10-31, 9:5-34, and 14:34-49.).  It would have been obvious to one having ordinary skill in the art at the time of the invention to incorporate features from the system of Xiao, such as the resource configuration functionality, within the system of Geirhofer modified by R1-121810, in order to accommodate a CoMP set and/or establish power levels for measurement.
Alternatively, Liu teaches this index functionality (See, e.g., [0037]-[0043].), as well as “wherein the CSI-RS resource is based on non-zero power CSI-RS and the IM resource is based on zero power CSI-RS, and wherein the IM resource index one of an IM resource among multiple IM resources configured to the UE” (See, e.g., [0042]-[0046].). Liu also teaches wherein the CSI configuration information further comprises a reference transmitted power Pc value for the CSI process (See, e.g., [0023]. [0024], and [0036].). It would have been obvious to one having ordinary skill in the art at the time of the invention to incorporate features from the system of Liu, such as the 
The rationale set forth above regarding the method of claim 1 is applicable to the methods and apparatuses of claims 2, 7, 8, 12, 13, 18, and 19, respectively. 

Regarding claims 4, 10, 15, and 21: Geirhofer modified by R1-121810 and Xiao or Liu further teaches wherein the CSI feedback information further includes a channel quality indicator (CQI) value (See, e.g., Geirhofer: [0042], [0052]-[0057], [0077], and [0092]. See also Xiao: 6:35-61, 8:54-65. See also Liu: [0042]-[0046].). The motivation for modification set forth above regarding claim 1 is applicable to claim 4.
The rationale set forth above regarding the method of claim 4 is applicable to the method and apparatuses of claims 10, 15, and 21, respectively.

Regarding claims 5, 11, 16, and 22: Geirhofer modified by R1-121810 and Xiao or Liu further teaches wherein the CSI configuration information is received via higher layer signaling (See, e.g., Geirhofer: [0093] and [0096]. See also R1-121810: section 2. See also Xiao: 4:8-13. See also Liu: [0022]-[0023].). The motivation for modification set forth above regarding claim 1 is applicable to claim 5.
The rationale set forth above regarding the method of claim 5 is applicable to the method and apparatuses of claims 11, 16, and 22, respectively.

Regarding claims 6, 17, and 23: Geirhofer modified by R1-121810 and Xiao or Liu further teaches wherein the UE is configured to report feedback for independent periodic physical uplink control channel (PUCCH) reporting for multiple CSI configurations and wherein periodic feedback (See, e.g., Geirhofer: [0042], [0072]-[0077]. See also Xiao: figures 6-8, 5:53-54. See also Liu: [0035], [0046], and [0052].). The motivation for modification set forth above regarding claim 1 is applicable to claim 6.
The rationale set forth above regarding the method of claim 6 is applicable to the method and apparatus of claims 17 and 23, respectively.

Conclusion
11.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to NICHOLAS SLOMS whose telephone number is (571)270-7520. The examiner can normally be reached on Monday-Friday 9AM-5PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ayaz Sheikh can be reached on (571)272-3795. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/NICHOLAS SLOMS/            Primary Examiner, Art Unit 2476                                                                                                                                                                                            


    
        
            
        
            
        
            
        
            
        
            
        
            
        
            
    

    
        1 Examiner and Applicant discussed this point; see summary for interview held May 21, 2021.
        2 This reference was cited in Applicant’s Information Disclosure Statement submitted November 18, 2013 (see sixth citation under Non Patent Literature Documents; note no cite. no.).